ON MOTION FOR REHEARING
PER CURIAM.
Shortly before this opinion was released, our sister court in Tracey v. Florida Insurance Guaranty Association, 414 So.2d 1159 (Fla. 3d DCA 1982), rendered a decision on similar facts that an unrelated passenger who had collected PIP benefits could not recover attorney’s fees under section 627.-428(1), Florida Statutes (1979). For the reasons expressed in our opinion, we respectfully decline to recede from our position. However, we now certify this ease to the supreme court under article V, section 3(b)(4), Florida Constitution, as being in direct conflict with the decision of the Third District Court of Appeal in Tracey.
The motion for rehearing is denied.
OTT, C. J., and GRIMES and CAMPBELL, JJ., concur.